Case 2:20-cv-11812-SFC-APP ECF No. 17, PageID.756 Filed 09/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Tammy A. Israel,

       Plaintiff,
                                            Civil Case No. 20-11812
v.

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                      8/13/21 REPORT AND RECOMMENDATION

       Plaintiff Tammy Israel filed this action seeking judicial review of Defendant

Commissioner’s final decision denying her application for disability insurance and supplemental

security income benefits. The matter was referred to Magistrate Judge Anthony Patti for

determination of all non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties

filed cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on August 13, 2021, the magistrate

judge recommends that the Court: 1) grant Plaintiff’s motion for summary judgment; 2) deny the

Commissioner’s cross-motion for summary judgment; and 3) remand to the Commissioner for

actions specified in the R&R, “including a re-evaluation of the opinion evidence, an adequate

articulation as to why any discounted medical opinions were unsupported or inconsistent, and a

re-assessment and fuller explanation of the RFC to clarify the connection between the evidence

upon which the ALJ relies and the RFC’s various assessed limitations.” (R&R at 24).

                                               1
Case 2:20-cv-11812-SFC-APP ECF No. 17, PageID.757 Filed 09/09/21 Page 2 of 2




       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the August 13, 2021 R&R.

       IT IS ORDERED that Defendant’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment is

GRANTED and the matter is REMANDED to the Commissioner for actions specified in the

R&R, including a re-evaluation of the opinion evidence, an adequate articulation as to why any

discounted medical opinions were unsupported or inconsistent, and a re-assessment and fuller

explanation of the RFC to clarify the connection between the evidence upon which the ALJ

relies and the RFC’s various assessed limitations.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: September 9, 2021




                                                2
